SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 1, 2007 WALGREEN CO. (Exact name of registrant as specified in its charter) Illinois1-60436-1924025 (State or other(Commission File(IRS Employer jurisdiction ofNumber)Identification incorporation)Number) 200 Wilmot Road, Deerfield, Illinois60015 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (847) 914-2500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION On October 1, 2007, Walgreen Co. issued a press release announcing financial results for the quarter and fiscal year ended August 31, 2007. A copy of this press release is attached hereto as Exhibit 99.1. In addition to the issuance of a press release, Walgreen Co. also conducted a webcast regarding results for the quarter and fiscal year ended August 31, 2007. A transcript of this webcast is attached hereto as Exhibit 99.2. This information, including exhibits attached hereto, shall not be deemed “filed” for purposes of Section 18 of the Securities Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section. This information shall not be deemed to be incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference to this Form 8-K in such a filing. Item 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) The following exhibits are being furnished as part of this Form 8-K: Exhibit NumberDescription Exhibit 99.1Press Release issued by Walgreen Co., dated October 1, 2007, announcing the results for the quarter and fiscalyearended August 31, 2007. Exhibit 99.2Transcript of Walgreen Co.'s October 1, 2007 Webcast regarding the results for the quarter and fiscal year ended August31, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WALGREEN CO. Date:October 5, 2007 By: /s/William M. Rudolphsen Senior Vice President and Chief Financial Officer (Principal Financial Officer)
